DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew F. Young on September 27, 2021.
The application has been amended as follows:
In claim 6, line 5, delete “on said” and replace with --on a--
In claim 6, line 8, delete “relative to a” and replace with --relative to the--
In claim 6, line 14, delete “each of a” and replace with --each of the--
In claim 6, line 21, delete “images at a” and replace with --images at the--
In claim 6, line 23, delete “connects a” and replace with --connects the--
Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose an X-ray imaging method that implements an X-ray imaging, comprising: a long-length imaging range determining step that determines a start position and an end position of a long-length imaging range based on an image of fluoroscopy in which a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



September 27, 2021